Citation Nr: 0311378	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  94-49 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 60 percent rating for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from February 1983 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 RO decision that increased the 
rating, from 10 percent to 30 percent, for bronchial asthma.  
In November 1998, the Board remanded the claim for further 
action.  In December 2002, the RO increased the rating to 60 
percent.  However, the claim for an even higher ratinig 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Some recent statements from the veteran and his 
representative suggest a claim for a total disability rating 
based on individual unemployability.  That issue has not been 
adjudicated by the RO, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's bronchial asthma is no worse than severe, with 
frequent attacks (one or more weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, more than light manual labor precluded.  His 
bronchial asthma also is manifested by findings which are no 
worse than the following: FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  


CONCLUSION OF LAW

Bronchial asthma is no more than 60 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996 and 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from February 1983 to May 
1984.  He was discharged from service due to asthma.  

Service connection for bronchial asthma has been in effect 
since service, with different percentage ratings since then.

Medical records in 1993 and 1994 show periodic treatment for 
asthma.

In March 1994, the veteran filed a claim for an increase in 
the 10 percent rating for his bronchial asthma.  

On VA examination in June 1994, he reported dyspnea on 
exertion after one and half blocks; exercise tolerance was 
limited to one flight of stairs.  Pulmonary function testing, 
post bronchodilator, revealed FEV-1 of 55 percent of the 
predicted value and FEV-1/FVC of 93 percent.

In July 1994, the RO increased the rating for asthma to 30 
percent.

Continuing medical records show treatment for asthma and 
other conditions.  On VA pulmonary function testing in May 
1995, results after bronchodilator use included FEV-1 of 19 
percent of predicted, and FEV-1/FVC of 70 percent.  The 
interpretation was severe obstructive and restrictive airway 
disease, with no response to anticholinergic spray.  

The veteran underwent a VA compensation examination in August 
1997.  He presented with a history of worsening asthma.  He 
related he had exercise limitation, had to limit moderate to 
heavy exertion, and had two flight dyspnea.  He took several 
medications, including several inhalers.  Examination of the 
lung fields revealed diffuse expiratory wheezes.  The 
pertinent diagnosis was bronchial asthma.  On August 1997 VA 
pulmonary function testing, post bronchodilator, his FEV-1 
was 62 percent of the predicted value, and the FEV-1/FVC was 
81 percent.  The interpretation was mild to moderate 
obstructive airway disease with restriction in vital 
capacity.  

Ongoing medical records show treatment for asthma and other 
conditions.  He was seen at the VA emergency room in 
September 1999 and December 1999 due to exacerbation of 
asthma.  On VA pulmonary outpatient clinic consultation in 
May 2000, he reported occasional visits to the emergency 
room, including most recently in March 2000.  He reported 
increasing dyspnea and the use of albuterol (a 
bronchodilator).  The diagnosis was moderate to severe asthma 
by symptoms, and a chance of obstructive sleep apnea.  

On VA respiratory examination in May 2000, the veteran 
reported having a daily cough with minimum sputum production.  
He denied hemoptysis.  He reported he could not use a 
treadmill anymore, could walk only 2 or 3 blocks before 
having to catch his breath, had difficulty walking up hills, 
and had difficulty reading out loud due to shortness of 
breath.  He reported frequent attacks and baseline function 
between attacks.  He reported wheezing, as well as tightness 
every 2 weeks.  He used albuterol 3 to 5 times per day.  The 
veteran reported that his last emergency room visit had been 
in January 2000 after a series of 4 to 5 episodes.  He said 
that one of his medications was not helpful.  Chest 
examination revealed his expiration was longer than 
inspiration.  January 2000 X-rays had shown no acute 
cardiopulmonary disease.  The diagnoses included moderate to 
severe asthma.  

On VA pulmonary function testing in June 2000, post 
bronchodilator use, his   FEV-1 was 56 percent, and the FEV-
1/FVC was 73 percent of the predicted value.  The impression 
was severe obstructive airways disease with superimposed 
restrictive ventilatory defect, evidence of airtrapping, and 
mildly impaired diffusing capacity.  There had been 
significant interval decline in dynamic volumes since a prior 
study.  

Ongoing medical records show treatment for asthma and other 
ailments.  The veteran was seen in a VA emergency room in 
April 2002 for an asthma attack, with complaints of 
increasing shortness of breath and wheezing for the past 10 
days.  An April 2002 VA chest X-ray report stated that there 
had been no significant change since an earlier study, and 
the lungs were clear.  

He was prescribed oxygen (a CPAP machine) to use at home in 
June 2002 in connection with obstructive sleep apnea.  
Spirometry in June 2002 showed FEV-1 of 64 percent and a 
ratio (apparently FEV-1/FVC) of 69 percent, and it was noted 
there was a 13 percent change in FVC post bronchodilator use.  
There reportedly was moderate obstructive disease.  He was 
described as having moderate persistent asthma that was 
poorly controlled, as well as obstructive sleep apnea.  His 
medications were to be increased, and if there had been no 
improvement in the FEV-1 bronchodilator response on albuterol 
use, then the doctor would consider a trial of prednisone.  

In June 2002, the veteran requested that he be retested 
because he had reportedly taken medication prior to the most 
recent test.  However, he failed to report for the 
examination scheduled for July 2002.

Medical records show that in September 2002 the veteran 
presented with complaints of shortness of breath and wheezing 
for the past several days, and increased use of albuterol 
inhaler in recent days.  He stated that he generally 
responded to steroid treatment.  He denied any cough, sputum, 
chest pain, fever, or chills.  He was treated for mild 
respiratory distress.  He failed to appear for scheduled 
pulmonary function testing in September 2002.  A December 
2002 outpatient record notes he was prescribed albuterol, to 
be taken by nebulizer every 4 hours as needed.

In December 2002, the RO increased the rating for asthma to 
60 percent.



II.  Analysis

The veteran claims an increase in the 60 percent rating 
assigned for bronchial asthma.

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claim and of 
his and the VA's mutual responsibilities for providing 
evidence.  Relevant identified medical records have been 
obtained.  During the course of the claim, multiple VA 
examinations have been provided; the veteran failed to appear 
for a recent examination; and the Board finds that yet 
another examination is not necessary to decide this old 
appeal.  The VA has satisfied the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The rating schedule for evaluating respiratory disorders 
(including bronchial asthma) changed during the pendency of 
this appeal.  Either the old or new rating criteria may 
apply, whichever are most favorable to the veteran, although 
the new rating criteria are only applicable since their 
effective date.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); 
VAOPGCPREC 3-2000.


The old criteria, in effect prior to October 7, 1996, provide 
that a 60 percent rating is warranted for severe bronchial 
asthma, manifested by frequent attacks (one or more weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating requires pronounced 
bronchial asthma, manifested by asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

Under the new criteria, which became effective on October 7, 
1996, a 60 percent rating is warranted for bronchial asthma 
with FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 
to 55 percent; or at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating requires bronchial 
asthma with FEV-1 less than 40 percent of predicted; or FEV-
1/FVC of less than 40 percent; or more than one attack per 
week with episodes of respiratory failure; or requiring daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2002).  The Board notes that 
the pulmonary function test results to be used in rating are 
those from after the use of bronchodilators.  See 61 Fed.Reg. 
46720, 46723 (1996).

The medical evidence in recent years shows the veteran has 
been variously assessed as having moderate or severe asthma.  
The condition is treated with medication including 
bronchodilators.  His asthma is no more than severe (60 
percent) as described in the old rating criteria of Code 
6602.  The medical evidence does not show pronounced (100 
percent) asthma under the old rating criteria.  In this 
regard, he does not have very frequent asthma attacks with 
severe dyspnea on slight exertion between attacks, nor is 
there marked weight loss or other evidence of severe 
impairment of health due to asthma.  Thus, under the old 
criteria, the veteran's asthma is not of the degree necessary 
for a rating greater than 60 percent.

With regard to the new rating criteria, during the course of 
the claim, with one isolated exception, pulmonary function 
test results of FEV-1 and FEV-1/FVC have not been worse than 
those outlined in Code 6602 for a 60 percent rating, and in 
fact some test results do not satisfy the criteria for the 
current 60 percent rating.  The veteran uses bronchodilators 
and other medication to control his asthma; however, he does 
not require daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications, as 
contemplated for a a 100 percent rating.  He also does not 
have more than one attack per week with episodes of 
respiratory failure, as required for a 100 percent rating.  

The evidence establishes that the veteran's bronchial asthma 
is no more than 60 percent disabling under either the old or 
new rating criteria.  The preponderance of the evidence is 
against the claim for an increased rating for bronchial 
asthma.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for bronchial asthma is denied.  


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

